Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 1 of 12 PagelD #: 628

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ODILON S. CELESTIN, WIDMIR ROMELIEN,
MARIE LUCIE ST VIL, GORETTIE ST VIL,
JEANNETTE VALEUS, GUETTY FELIN,
HERVE COHEN, and on behalf of all others
similarly situated,

Plaintiffs,
- against - 18-cv-7340 (LDH) (PK)

MICHEL JOSEPH MARTELLY, JOCELERME ECF CASE
PRIVERT, JOVENEL MOISE, THE WESTERN
UNION COMPANY, d/b/a Western Union DECLARATION OF :
Holdings, Inc, Western Union Financial Services, JEAN-FREDERIC SALES
Inc., and through other subsidiaries and affiliates,
CARIBBEAN AIR MAIL, INC., d/b/a CAM.
UNIBANK, S.A., UNITRANSFER USA, INC.,
UNIGESTION HOLDING, S.A., d/b/a DIGICEL
HAITI, NATCOM S.A., and THE
GOVERNMENT OF HAITI,

Defendants.

 

 

I, Jean-Frédéric Sales, declare under penalty of perjury, pursuant to 28 U.S.C.
§ 1746, that the following is true:
1 I am a practicing attorney in good standing with the bar of Port-au-Prince, Haiti.
2: I am the Managing Partner at Cabinet Salés. in Port-au-Prince, Haiti. | have a
general practice that includes work related to litigation, labor, and corporate matters. As a result, |
am familiar with the Haitian court system and its Code of Civil Procedure.
3. 1 obtained a law degree from the Université d’Etat d’ Haiti in 1978, and a Bachelor

Degree in business administration from the University of Puerto Rico in 1967. Fz
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 2 of 12 PagelD #: 629

4.

I joined Cabinet Salés in 1978 and have acquired legal expertise in litigation, labor

law, and business law. | have represented clients in many different legal matters before Haitian

courts and in arbitration.

>.

6.

[am a member of the following associations:

a. Interamerican Bar Association;

b. International Union of Lawyers;

c. Inter-American Law Professors Association;

d. International Trademark Association (INTA);

e. Asociacion Interamericana de la Propiedad Industrial (ASIPI);

{. Member of the Bar Council of the Port-au-Prince Bar Association, 1998-2000;
g. Quisqueya University (founding member, Board of Trustees Member, 1990-to
date);

I served as a professor of law at the State University and at the University of

Quisqueya in Port-au-Prince, Haiti from 1987 until 2003.

A

I have authored the following publications:

a. L’abaissement de l’age de la majorité a 18 ans et ses consequences juridiques en
Haiti, 1978:

b. Répertoire alphabétique de notes de jurisprudence haitienne 1964-1988, 1991:
c. Code du travail de la République d’ Haiti annoté, 1993;

d. Réflexions sur le statut et le futur de notre systeme judiciaire, 1993;

e. Les méthodes alternatives de reglements de conflits envisagées dans la

perspective de l’amélioration de la justice en Haiti, 1994; e

i)
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 3 of 12 PagelD #: 630

f, Effets de la non complémentarité des systemes de retraite sur la protection
sociale en Haiti, 1994;

g. L’administration de la justice et l’indépendance des professions judiciaires en
Haiti: quel avenir?, 1995;

h. Intégration économique, droit de l’intégration et défis pour l'avenir de la
profession d’avocat, 1996;

i, La problématique des divers régimes de retraite en Haiti, 1997;

j. Panorama international des systémes de pensions, 1998;

k. Reforma judicial: la experiencia haitiana, 1998;

|. La conciliacién en el campo laboral: importancia y eficacia, 1998;

m. Déontologie de l’avocat, » 1999; « Droit et santé des travailleurs, 1999;

n. El dilema de la seguridad social: jrefinanciamiento publico o privatizacion’,
1999;

o. Arbitraje: 4 privatizacion de la Justicia?, 2000;

p. Ethique et droits de "homme dans I’exercice de la profession d’avocat, 2001;
q. Escuela de la Magistratura: recursos humanos, capacitacion, sensibilizacion,
2001;

r. Le droit des affaires pour une Haiti compétitive, 2002:

s. Profession d’avocat et globalisation, 2002;

t. Arbitraje, aceso a la justicia y globalizacion, 2006;

u. Aceso a la profesioén de abogado, 2006;

v. Globalizacion e impacto sobre la profesion de abogado, 2007;

J
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 4 of 12 PagelD #: 631

w. Le réglement des différends de la CARICOM dans le cadre du Traité révisé de
Chaguaramas, 2008.

8. I have acted as an expert regarding Haitian law and Haitian legal standards in the
following proceedings:

a. Interstate Adjusters, Inc. vy. Commercial Union Ins. Co., 1:96-cv-01039-MBM-
SEG (S.D.N.Y.): and
b. In re Estate of Steril, 902 So. 2d 915 (Fla 2d Dist. Ct. App. 2005).

9, I have been retained by the Moving Defendants in the above-captioned case to
opine on issues of Haitian law relevant to their motion to dismiss for forum non conveniens.

10. In preparation for authoring this declaration, | have reviewed the Second Amended
Complaint (the “SAC”).

Li: I also have reviewed the relevant Haitian laws, Circulars, and Presidential Order
referenced in the Second Amended Complaint, as well as cases, treatises, and other legal materials
relevant to the subject matter discussed herein.

Haitian Court System

12. Haiti is a civil law country which adopted the French civil law system in 1826. This
system provides due process, including the right to notice of proceedings, the right to be heard, the
right to present evidence and examine witnesses, and the right to counsel.

13, Haiti’s judicial system is independent. The Supreme Council of the Judicial Branch
(Conseil Supérieur du Pouvoir Judiciaire, CSPJ) is the highest administrative authority of the
judicial system. Once voted on by the Parliament and signed by the executive branch, the funds
allocated to the judiciary are disbursed to the CSPJ, which then allocates it to lower tribunals and

courts in Haiti. CSPJ is also the disciplinary body of the judicial system in Haiti. As such it has

—

Y
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 5 of 12 PagelD #: 632

the mission to supervise the judiciary and sanction members of the judiciary for violations. It can
act on its own, whenever it finds out about a violation, or in response to a complaint filed against
a member. If any allegations are proven to be a felony or a criminal offense, the CSPJ will refer
the matter to the corresponding court in this capacity.

14. Haiti's courts and judges are independent from the legislative and executive
branches of government, as per Article 59 of the Haitian Constitution.

15. Generally, judges in Haiti have the following qualifications and training: in addition
to their four-year law degree, the student judges receive specialized training over the course of
nine months at the National School of Judges. The National School for Judges guarantees the
quality and neutrality of the recruiting process of the judge candidates. The judges receive
continuing legal education at the National School for Judges throughout their careers.

16. Haitian courts are governed by civil and criminal codes of procedure (including
rules on evidence), as well as supplemental laws.

ly, The Haitian courts have four tiers: 1) The Supreme Court (Cour de Cassation, the
highest court and court of last resort for appellate matters; 2) the Courts of Appeal, five regional
appellate courts; 3) the Courts of First Instance, eighteen courts of original jurisdiction in civil.
commercial, and criminal matters, presided over by judges and magistrates; and 4) justice of the
peace tribunals, which have jurisdiction over small claims (there are approximately 150 justice of
the peace tribunals, at least one in each municipality).

18. Haiti also has several specialty courts, including the High Court of Accounts (Cour
Supérieure des Comptes et du Contentieux Administratif), which hears appeals and claims for
damages by individuals against the State. This court also has an administrative function auditing
the accounts of the State. One of the missions of the High Court of Accounts is to audit all of the

ae

J
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 6 of 12 PagelD #: 633

government administrations, ministries and agencies. The decisions of the High Court of Accounts
can be appealed before the Supreme Court (Cour de Cassation).

19, Parties may appeal decisions rendered by a trial judge of a Court of First Instance.
The intermediate Court of Appeal may decide issues of fact and law and may make entirely new
findings as to any issue of fact or law raised on appeal. Further appeal to the Supreme Court is
limited initially to questions of law. If the Supreme Court overturns a decision and remands it to a
new Court of Appeal, any unsatisfied party has a right of recourse against the decision rendered
by said Court of Appeal: in this case, if the Supreme Court overturns the decision anew, it will
decide on both facts and law.

Haitian Civil Procedure and Jurisdiction

20. Haitian civil procedure is set out in the Haitian Code of Civil Procedure.

21. As described below, the Haitian courts would have jurisdiction over the claims
asserted in the SAC and over the defendants under the particular circumstances of this case.

22. Under Haitian law, the Courts of First Instance have full capacity for all civil,
commercial and criminal matters (Article 61 of the Code of Civil Procedure).

23. The conduct alleged by Plaintiffs (including the enactment and administration of
the Circulars and Presidential Order and the alleged misuse of the fees collected pursuant to the
Circulars and Presidential Order) took place in Haiti, and thus Haitian courts would have subject
matter jurisdiction over the dispute, regardless of the Defendants’ nationality or where certain of
the allegations occurred. Haitian Courts have rationae materie competence (competence on the
subject matter) according to Article 62 of the Code of Civil Procedure given that the Presidential

Order and Circulars which are the operating factors originated in Haiti.

Zc
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 7 of 12 PagelD #: 634

24, Further, the core issue of the lawfulness of the fees imposed by the Republic of
Haiti and its representatives, including the individual defendants (all Haitian nationals), is a pure
question of Haitian law, which falls squarely under the subject matter jurisdiction of Haitian courts.

25. Separately, the Moving Defendants have indicated that they would consent to
jurisdiction in Haiti with respect to the claims asserted, which, under the circumstances, provides
a basis for personal jurisdiction for a Haitian court to hear this case with respect to those claims.

26. Because the Second Amended Complaint seeks injunctive and monetary relief from
the Government of Haiti, it belongs in the High Court of Accounts, a specialty court in Haiti which
is endowed with specific jurisdiction by Article 200.1 of the Constitution and Article 23 of the
High Court of Accounts Act over claims for injunctive relief and damages against the Government
of Haiti.
Initiating Civil Actions in Haiti

By, Plaintiffs would not face any barrier to filing this suit in Haiti. To do so, the
Plaintiffs will have to serve a writ on the Defendants. The Defendants then have eight clear days
(i.e., not counting the first day and last day) to inform the Plaintiffs who they have chosen as their
respective legal counsel. Legal counsel then has five clear days to request discovery of all
documents that the Plaintiffs intend to use in their action. Once the document discovery process
has been finalized (i.e. the documents have been submitted), the Defendants’ counsel will have 15
clear days to serve a responsive writ to the Plaintiffs. The Plaintiffs will then have the right to
request from the Defendants discovery of all documents that they intend to use in their defense.
All documents will have to be communicated between the parties through a bailiff, translated in

French if originally written in a foreign language, and registered at the office of the Register of

ve
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 8 of 12 PagelD #: 635

Deeds of the Internal Revenue Service (Direction Générale des Imp6ts) (Articles 77 and 84 of the
Code of Civil Procedure).

28. In Haiti, if a defendant is domiciled in or is a resident of Haiti, lawsuits are served
by personal service (via a bailiff), according to the procedure set by the Haitian Code of Civil
Procedure (Article 64). Ifa defendant is domiciled or resides abroad, the procedure for service is
governed by Article 70-6 of the Code of Civil Procedure, which provides that service has to be
effected through the office of the District Attorney of the jurisdiction, who in turn will forward it
to the Ministry of Justice, which will transfer it to the Ministry of Foreign Affairs to the closest
Haitian consulate for final remittance.

2) Under the circumstances of this case, Plaintiffs should not face any challenges to
filing suit in Haiti and serving all of the Defendants.

Collecting and Presenting Evidence, Including Witness Testimony, in Haitian Civil Courts

30. The evidence relevant to this dispute would be available to a Haitian court.

31. Based on my review of the Second Amended Complaint, it is clear that much, if
not all, of the relevant evidence would be located in Haiti.

32. Based on my review of the Second Amended Complaint, relevant evidence in Haiti
would include documents or other evidence (a) relating to the Republic of Haiti and its
representatives, including any documents or other evidence concerning the enactment and
enforcement of the Circulars and Presidential Order; (b) concerning the use of fees collected by
the Central Bank; and (c) concerning the conspiracy alleged by Plaintiffs, which allegedly occurred
in Haiti. SAC 4] 22-23, 53-67, 68 n.7, 69-71, 170-74, 181-90, 196, 199-219.

33. Based on my review of the Second Amended Complaint, most of the relevant

witnesses are located in Haiti, including many of the Defendants (who are Haitian nationals),

GF
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 9 of 12 PagelD #: 636

employees or agents of many of the corporate Defendants living and working in Haiti, as well as
the Government of Haiti and its representatives. SAC J 22-23, 170, 191, 199, 202-04, 209-19.

34. In civil cases, evidence that the parties intend to use is done through the office of
the clerk of the court. The documents are remitted to the office of the clerk of the court, which will
in turn deliver them to the other party.

aah The Haitian system has a separate procedure for the adjudication of claims against
the Government. In these instances, the claims have to be brought before the High Court of
Accounts. In such cases, transfer of documents is done through the office of the clerk of the High
Court of Accounts.

36. — Incivil and commercial litigations, the court may order the personal appearance of
the parties it deems necessary (Article 183 of the Code of Civil Procedure). Photocopies of
documents are not admitted unless both parties agree to use them. Documents must be original or
certified copies, in French and duly registered at the register of deeds office. All documents that
will be used in the court of law have to be registered with the register of deeds office.

37. Haitian courts are able to compel witnesses to testify, whether they are willing or
unwilling, if they deem that their testimony is necessary to decide a case. In such cases, judges
have authority to enforce their orders by several means and can even have the witnesses forcefully
brought to court to provide the needed testimony. This is enforced under Articles 198 and 199 of
the Code of Civil Procedure, which provide compulsory process for unwilling witnesses, as well
as punishments for witnesses who refuse to testify after being so compelled. These procedures
permit compelling both party witnesses and third-party witnesses, alike.

38. In Haitian lawsuits, parties may call witnesses. Questions are asked in open

audience of the court (Articles 187 through 235 Code of Civil Procedure).

TF
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 10 of 12 PagelD #: 637

39. A Haitian court would also have authority to issue an order requesting, through
mutual legal assistance, the production of documents and the examination of witnesses located in
the United States. Witnesses and parties located in the United States could appear and give
evidence in Haiti.

The Allegations in the Second Amended Complaint Could Be Litigated Under Haitian Law

40. If Plaintiffs were to pursue their claims in Haiti, they could sue for a variety of
monetary damages, restitution, and/or reimbursement of funds transferred. Under Haitian law,
there are no caps on the monetary value of these types of damages.

41. Plaintiffs also have the ability to bring their claims in the form of a collective
proceeding against the Defendants in Haiti, in which the plaintiffs are identified and joined
together in one litigation.

42, In addition, the subject matter of the Second Amended Complaint can be addressed
under Haitian law, specifically, in the Criminal Code (Code Penal),' Chapter II Articles 324
through 351, which prohibits theft, fraud, fraudulent bankruptcy, swindling, breach of trust, and
violation of commercial rules (vol, dol, banqueroute frauduleuse, escroquerie, abus de confiance,
and violation des réglements relatifs au commerce et aux arts). Specifically, Articles 324 through
333 outlaw theft. Articles 334 through 337 prohibits swindling and acts of fraud. Articles 338
through 340 prohibit breach of trust. Violation of various commercial rules are barred by Articles
345 through 351. False advertising is considered a form of fraud and is prohibited by Article 337.
Price fixing is formally prohibited under Haitian law by the Decree of May 17, 1995, which

modified the Decree of February 13, 1964. It states in its first article: “Hidden or declared cartels

Tr

 

' Although the prohibitions fall under the Criminal Code, the term “criminal” refers to the type of wrongdoing and
does not refer to the remedy available for violations. Indeed, plaintiffs who successfully show violations of those
provisions are entitled to monetary remedies,

10
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 11 of 12 PagelD #: 638

are prohibited as free and organized agreement” (“Les cartels occultes ou declarés sont prohibés
sous forme d’entente libre et organisée”’). Unfair competition is considered a commercial violation
and is sanctioned under Article 37 of the Trademark Act of July 17, 1954.

43. Haitian courts would provide a more effective remedy for this lawsuit because
Haitian law does not provide for the execution of foreign judgments on Haitian soil. In effect, that
would mean that even if a United States District Court were to agree to hear the case and would
decide on the merits against Defendants. Plaintiffs would have no recourse to enforce that decision
against any of the parties domiciled in Haiti (Article 502 of the Haitian Code of Civil Procedure).
Haiti’s Public Interest in this Dispute

44, The alleged wrongdoing at the heart of Plaintiffs’ claims took place in Haiti and
relates to Haitian governmental authorities (two former Presidents, one current President, and the
Government of Haiti) and businesses alleged to be either domiciled in Haiti or doing business in
Haiti. See SAC ff] 22-23, 53-67, 68 n.7, 69-71, 170-74, 181-90, 202-04, 209-19.

45. Plaintiffs allege that private entities conspired with Haitian governmental
authorities to collect $1.50 on money transfers and $0.05 per minute on international telephone
calls as required by Haitian Circulars and Presidential Orders, which Plaintiffs contend were
unlawful.

46. The core of this dispute is the legality of the Circulars and Presidential Order, which
can only be resolved by a Haitian court that is familiar with Haitian law and the Haitian
Constitution.

47. Based on the foregoing, Haiti's laws and legal system are capable of entertaining
this lawsuit and providing a remedy for Plaintiffs. Most witnesses and evidence are located in

Haiti, making it a more sensible, efficient, and economical forum for the lawsuit. Moreover, given

—

Vv

1]
Case 1:18-cv-07340-LDH-PK Document 64-3 Filed 06/26/19 Page 12 of 12 PagelD #: 639

that the legality of the Circulars and Presidential Orders underlies this case, Haiti’s government

and Haiti’s citizens have a greater interest in this lawsuit than a U.S. court or U.S, citizens.

I declare under penalty of perjury under the laws of the United States of America that, to
the best of my knowledge, the foregoing is true and correct, and that I executed this declaration on

ft gy LY _ , 2019, in Port-au-Prince, Haiti.

re A

Jean-Frédéric Salés
